internal_revenue_service number release date index number ------------------- --------------------------------------------- ------------------------------------------------------------ --------------------------- ---------------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-128657-13 plr-104445-14 plr-104438-14 plr-104855-14 plr-104863-14 plr-104446-14 plr-104451-14 plr-104452-14 plr-104453-14 plr-104454-14 plr-104455-14 plr-104870-14 plr-104872-14 plr-104890-14 plr-104410-14 plr-104457-14 plr-104458-14 plr-104874-14 plr-104887-14 plr-104462-14 plr-104463-14 plr-104466-14 plr-104884-14 plr-104467-14 plr-104469-14 plr-104470-14 plr-104473-14 plr-104471-14 plr-104475-14 plr-104476-14 plr-104478-14 plr-104479-14 plr-104480-14 plr-104481-14 plr-104482-14 plr-104483-14 plr-104849-14 plr-104876-14 plr-104880-14 plr-104484-14 plr-104881-14 plr-104853-14 plr-104530-14 plr-104532-14 plr-104534-14 plr-104883-14 plr-104535-14 plr-104537-14 plr-104538-14 plr-104737-14 plr-104739-14 plr-104540-14 plr-104705-14 plr-104707-14 plr-104709-14 plr-104711-14 plr-104712-14 plr-104411-14 plr-104412-14 plr-104413-14 plr-104414-14 plr-104433-14 plr-104726-14 plr-104714-14 plr-104715-14 plr-104719-14 plr-104717-14 plr-104724-14 plr-104415-14 plr-104416-14 plr-104417-14 plr-104436-14 plr-104437-14 plr-104830-14 plr-104833-14 plr-104740-14 plr-104741-14 plr-104743-14 plr-104727-14 plr-104730-14 plr-104731-14 plr-104733-14 plr-104734-14 plr-104735-14 plr-104780-14 plr-104781-14 plr-104789-14 plr-104791-14 plr-104792-14 plr-104782-14 plr-104784-14 plr-104785-14 plr-104793-14 plr-107756-14 plr-104794-14 plr-104796-14 plr-104798-14 plr-104800-14 plr-104802-14 plr-104418-14 plr-104805-14 plr-104811-14 plr-104836-14 plr-104840-14 plr-104843-14 plr-104847-14 plr-104419-14 plr-104815-14 plr-104819-14 plr-104420-14 plr-104421-14 plr-104422-14 plr-104736-14 plr-104423-14 plr-104425-14 plr-104426-14 plr-104428-14 plr-104429-14 plr-104431-14 plr-104432-14 date date legend x ----------------------------------------------------- plr-128657-13 ---------------------------------------------------------- y group ---------------------------------------------------------- --------------------------------------------- entity country state ------------------- --------- ------------- date of formation ------------------- dear ----------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of entity requesting that the service grant entity an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to be treated as a disregarded_entity for federal tax purposes facts according to the information submitted x is a corporation formed under the laws of state and is a member of y group on date of formation x or a wholly-owned subsidiary of x formed entity as wholly-owned foreign_entity under the laws of country entity represents that it always intended to elect to be treated as disregarded entities effective date of formation however entity failed to timely file form_8832 entity classification election to elect to be treated as a disregarded_entity for federal tax purposes entity represents that it acted reasonably and in good_faith entity also represents that granting the relief requested will not prejudice the interests of the government law and analysis sec_301_7701-4 provides that in general the term trust as used in the internal_revenue_code code refers to an arrangement created either by will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts plr-128657-13 sec_301_7701-4 addresses business trusts and provides that there are other arrangements which are known as trusts because the legal_title to property is conveyed to trustees for the benefit of beneficiaries but which are not classified as trusts for purposes of the code because they are not simply arrangements to protect and conserve the property for the beneficiaries the fact that any organization is technically cast in the trust form by conveying title to property to trustees for the benefit of persons designated as beneficiaries will not change the real character of the organization if the organization is more properly classified as a business_entity under sec_301_7701-2 sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association if all members have limited_liability unless the entity makes an election to be treated otherwise a foreign eligible_entity with a single member having limited_liability may elect to be treated as a disregarded_entity pursuant to the rules of sec_301_7701-3 sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or up to months after the date the form is filed sec_301_7701-3 provides that such an election must be signed by either a each member of the electing entity who is an owner at the time the election is filed or b any officer manager or member of the electing entity who is authorized under local law or the entity's organization documents to make the election and who represents to having such authorization under penalties of perjury sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than plr-128657-13 months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government conclusion based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result entity is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center to elect to be treated as a disregarded_entity for federal tax purposes effective date of formation a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose this ruling is contingent on the owner of entity filing within days of this letter all required returns for all open years consistent with the requested relief these returns may include but are not limited to the following forms i forms information_return of u s persons with respect to certain foreign_corporations and ii forms information_return of u s persons with respect to disregarded entities such that these forms reflect the consequences of the relief granted in this letter a copy of this letter should be attached to any such returns except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-128657-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your taxpayer_representative sincerely david r haglund david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copies of this letter copy for sec_6110 purposes cc
